609 So. 2d 856 (1992)
In re SUCCESSION OF Mary Jane Aucoin LOFASO.
In re SUCCESSION OF John Herbert LOFASO.
Nos. 92-CA-295, 92-CA-296.
Court of Appeal of Louisiana, Fifth Circuit.
November 12, 1992.
*857 Frank L. Morris, Metairie, for plaintiff-appellee.
A. Justin Ourso, III, Lamothe, Hamilton & Odom, New Orleans, for defendant-appellant.
Before BOWES, GAUDIN and DUFRESNE, JJ.
GAUDIN, Judge.
This is an appeal by Angelo J. Lofaso from a district court order appointing Daniel L. Morrow dative testamentary executor in two succession proceedings, Succession of Mary Jane Aucoin Lofaso and Succession of John Herbert Lofaso.
Under the special facts of this case, we cannot say that the trial court erred although Angelo is a surviving son of Mary Jane and John H. Lofaso while the appointed executor is a third party.
Morrow was appointed by the trial judge after Angelo and his sister, Tonette Lofaso Labat, had serious disagreements about how the successions should be administered. When the children could not agree on a sole administrator and when Angelo refused to be appointed co-administrator with Tonette, the trial judge stepped in and named a third party. Initially, Tonette was appointed administratrix but her handling of the proceedings was challenged by Angelo.
In appointing succession executors, trial judges have wide discretion. See Succession of Marino, 234 La. 924, 102 So. 2d 218 (La.1985), and many subsequent decisions with a similar holding. Here, in the wake of the disputes between the heirs, the trial judge chose to appoint a third party. There was no abuse of discretion in Morrow's appointment.
AFFIRMED.